                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.            CV 18-02056-CJC (DFM)                                            Date    January 4, 2019
  Title               Azhar Lal v. California Dep’t of Corrections and Rehabilitation et al.




 Present: The Honorable             Douglas F. McCormick
                         Denise Vo                                                       n/a
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                              n/a                                                        n/a
Proceedings:                    (In Chambers) Order to Show Cause re: Dismissal for Lack of Prosecution

        On August 31, 2018, the Court dismissed the Complaint with leave to amend and ordered
Plaintiff to file a First Amended Complaint (FAC) within 35 days. See Dkt. 9. On October 11, the
Court granted Plaintiff’s request for an extension of time and ordered Plaintiff to file his FAC by
November 14. See Dkt. 12.

        Plaintiff did not file an amended complaint by the deadline. Accordingly, within twenty-one
(21) days of the date of this order, Plaintiff is ORDERED to show good cause in writing why the
Court should not dismiss this action for failure to prosecute. Plaintiff is expressly warned that if
he fails to file a timely response to this Order, the Court may recommend dismissal of this
action for lack of prosecution.




                                                                                                        :
                                                                  Initials of Clerk:          dv




CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                     Page 1 of 1
